PER CURIAM
In this judicial review proceeding under ORS 183.400, petitioner challenges the validity of OAR 255-035-0030. That rule provides that the Board of Parole and Post-Prison Supervision may, under specified circumstances, deny an offender parole rather than set a parole release date. Petitioner argues that the rule violates state and federal constitutional provisions because it allows the board to deny parole to a person convicted of murder, but—due to the operation of other statutes—not to a person convicted of aggravated murder. In petitioner’s view, the rule thus subjects murder offenders to disproportionate punishment and denies them the same rights, privileges, and procedural protections granted to aggravated murder offenders in violation of Article I, sections 16 and 20, of the Oregon Constitution and the Eighth and Fourteenth Amendments to the United States Constitution. We conclude that petitioner’s arguments lack merit; any discussion of them would be of no benefit to the bench, the bar, or the public.
OAR 255-035-0030 held valid.